DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 2/28/2019 and 12/2/2019 are acknowledged and have been considered.

Drawings
The drawings submitted 2/28/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (U.S. Patent 6,378,805) in view of Rufino et al. (U.S. Patent 9,776,704).

In regards to claim 1, Stephan et al (henceforth referred to as Stephan) disclose a pressure bulkhead for pressure-tight axial closure of a pressurized fuselage of an aircraft or spacecraft that is capable of being put under an internal pressure, comprising:
a plurality of dome segments, having an integrated reinforcement.  Stephan teaches a truncated cone reinforced structure that is comprised of segments between radial Z-shaped reinforcing “profiles” (see figures 2-4) and further that the reinforcing structures may be “produced integrally therewith” (the cover) as disclosed at col. 3, lines 4-7, but fails to explicitly teach that in each case made integrally from a fiber-reinforced thermoplastic plastics material.  However, Rufino et al (henceforth referred to as Rufino) teaches a truncated reinforced cone fabricated from fiber-reinforced thermoplastic material (col. 4, lines 12-46).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various composite reinforcing materials to fabricate the truncated cone of Stephan, including a fiber-reinforced thermoplastic material as taught in Rufino, since these materials are well known and extensively utilized in the aerospace field.  


In regards to claim 2, Stephan discloses that the dome segments about a center of the pressure dome are disposed beside one another along an azimuthal direction of the pressure dome.  See distribution of the segments in the figures.

In regards to claim 3, Stephan discloses that the integrated reinforcement is aligned along a radial direction of the pressure dome.  The reinforcing profiles of the Stephan dome are arranged radially around the structure (see figure 2).

In regards to claim 4, Stephan discloses that the integrated reinforcement has a reinforcement profile which projects from a concave internal face of a respective dome segment.  As shown, the radially projecting reinforcing profile of the Stephan structure project from a central concave “face” (see figure 2).

In regards to claim 5, Stephan discloses that the reinforcement profile is configured as Z-shaped and/or Ω-shaped.  Stephan teaches a Z-shaped profile (see figure 4).

In regards to claim 6, Stephan as modified discloses that the integrated reinforcement is configured on one side as a peripheral reinforcement, and the dome segments by way of the integrated reinforcement are in each case joined to a mating region of a nearest dome segment.  Stephan teaches that the reinforcing profiles may be integrally formed 

In regards to claim 7, Stephan discloses that the dome segments are joined to one another by at least one of riveting, welding, and adhesive bonding.  The segments between the reinforcing profiles are bonded via adhesives, as is/are the other composite layers of the truncated cone.

In regards to claim 8, Stephan discloses local reinforcements which are joined to the dome segments.  Stephan teaches reinforcing structures at or about each portion of the truncated dome.

In regards to claim 9, Stephan as modified discloses that the local reinforcements are joined to the dome segments by at least one of riveting, welding, and adhesive bonding.  Stephan teaches, in the case of separate reinforcing structures, riveting holding the structures to the truncated dome portions, or, in the case of integrated reinforcing structures, adhesive bonding.

In regards to claim 10, Stephan discloses that at least a proportion of the local reinforcements are aligned along an azimuthal direction of the pressure dome.  The truncated dome of Stephan includes reinforcing z-shaped structures aligned along an azimuthal direction as illustrated.

In regards to claim 11, Stephan discloses that at least a proportion of the local reinforcements are disposed in an annular manner about passage openings in the dome segments.  Stephan teaches openings (items 6) in the dome and that the reinforcing structures are annularly disposed around the openings as shown in figure 2.

In regards to claim 12, Stephan discloses that the dome segments have a variable dome thickness.  Although Stephan teaches essentially uniform dome thickness, Stephan indicates thicker regions around openings.

In regards to claim 13, Stephan discloses that joint transitions between the dome segments are closed by at least one of sealant, caulking material, and sealing elements. Stephan teaches using a sealant at some joint fastener locations (col. 4, lines 51-67).

In regards to claim 14, Stephan discloses an aircraft or spacecraft having a pressure bulkhead for pressure tight axial closure of a pressurized fuselage of an aircraft or spacecraft that is capable of being put under an internal pressure, comprising:
a plurality of dome segments, having an integrated reinforcement.  Stephan teaches a truncated cone reinforced structure that is comprised of segments between radial Z-shaped reinforcing “profiles” (see figures 2-4) and further that the reinforcing structures may be “produced integrally therewith” (the cover) as disclosed at col. 3, lines 4-7.  Stephan fails to teach that in each case the integrated reinforcement made integrally from a fiber-reinforced thermoplastic plastics material.  However, Rufino teaches a truncated reinforced cone fabricated from fiber-reinforced thermoplastic material (col. 4, lines 12-46).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various composite reinforcing materials to fabricate the truncated cone of Stephan, including a fiber-reinforced thermoplastic material as taught in Rufino, since these materials are well known and extensively utilized in the aerospace field.  
Also, Stephan teaches that the segments are joined to one another to form a pressure dome.

Summary/Conclusion
Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641